DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 8807982), in view of Dalcourt (US 20120088639), in view of  Ekstrom (US 9682274), EP 0352156, hereinafter EP’156 and in view of Akopyan (US 20080217815) and further in view of Gustaavson (US 20150112314).
Regarding Claim 1, Knox discloses method of manufacturing a device comprising the steps of: forming a mold of a substantially cylindrical tubular body comprising two ends (Figure 1-4, inner rod/tubular body-20) and wherein the body is centered about a longitudinal axis, wherein the mold is configured to receive a cylindrical core (Figure 1, mold -100, core-30).  
Knox fail to disclose that the exterior surface of body comprising one or more projections.
 In the field of endeavor pertaining to physical exercise devices, Dalcourt discloses a product produced having same shaped as claimed with one or more projections or grooved surfaces (Figure 1, [0027], cylindrical hollow tubular body with ends having projections-24).
It would be obvious for one ordinary skilled in the art to modify teaching of forming a mold with tubular shaped body by Knox with having desired projections, to produce a product as taught by Dalcourt.
Further, Knox/Dalcourt does not disclose the body having one or more flared ends. In the same field of endeavor pertaining to the art, Ekstrom discloses the body -10, 16 have one or more flared ends (Figure 1, ends-30).

    PNG
    media_image1.png
    427
    850
    media_image1.png
    Greyscale

It would be obvious for one ordinary skilled in the art to modify Knox/Dalcourt’s tubular device with the teaching of the Ekstrom’s flared ends for the purpose of improved stabilization of excercises when the device when used in a diagonal manner as it can provide a surface for support for when the user needs to place the device on the ground for additional exercises.
The above combination didn’t disclose that mounting the mold onto a hydraulic press. In the same field of endeavor pertaining to the art, EP’156 discloses that mounting the mold onto a hydraulic press ([0004]); applying heat to the mold  ([0004]); putting a material into a container mounted onto the hydraulic press ([0005]-[0006]); preheating the material in the container to remove moisture ([0006]); melting the material and injecting the material into the mold ([0006]);
It would be obvious for one ordinary skilled in the art to modify Dalcourt’s tubular device with the teaching of heat and pressure step taught by EP’156 for the purpose of shorter curing time than other methods ([0005], EP’156).
 The above combination didn’t disclose allowing the molten material to cool inside of the mold. In the same field of endeavor pertaining to the art, Akopyan discloses allowing the molten material to cool inside of the mold ([0042]); removing the device from the mold; and allowing the device to further cool in ambient room temperature ([0030]).
It would be obvious for one ordinary skilled in the art to modify tubular device of the combination with the teaching of Akopyan’s cooling the device inside the mold before removing for the purpose of eliminating formation of air voids or porosity ([0031).
The above combination didn’t disclose that applying axial force to remove the cylindrical core from the mold. In the same field of endeavor pertaining to the art, Gustaavson discloses applying axial direction forces to remove the tubular insertion aid-6/core form the discharge end-5/mold (Figure1, [0011]-[0012]).
It would be obvious for one ordinary skilled in the art to modify  tubular device of the combination with the teaching of Gustaavson’s axial direction forces to remove the tubular insertion aid/core for the purpose of equidirectional stress being applied on the cylindrical body and avoid breakage.
Regarding Claim 2, Akopyan discloses the material comprises pellets of a thermoplastic elastomer ([0018]).

Regarding Claim 3, Dalcourt discloses the projections comprise one or more of: a projection to form a first aperture spanned by a first handle (Figure 1, [0028], first aperture24, handle-34), wherein the first handle comprises an arc extending from the body and centered about the longitudinal axis (Figure 1, longitudinal axis-X, the handles are centered on tube and longitudinal axis); a projection to form a second aperture spanned by a second handle extending from the body and parallel to the longitudinal axis (Figure 2, [0028], second aperture -26, handle-34), wherein the second handle comprises a curved interior rib that protrudes towards the longitudinal axis, and wherein the curved interior rib extends towards the ends of the mold in a direction parallel to the longitudinal axis (Figure 2, the curved rib protrudes toward the  longitudinal axis-X and the ribs are parallel to the longitudinal axis  ).

Dalcourt discloses the exterior surface of the body (Figure 1, body-20) comprises a texture to facilitate gripping (The texture of the body can be made out of rubber which can facilitate gripping; the broadest reasonable interpretation “texture” is defined by Oxford dictionary as “the feel, appearance, or consistency of a surface or substance” and the Office takes the position that rubber, leather, and/or wood have a texture ([0025]).
Regarding claim 4, Dalcourt discloses a method of manufacturing a device for use in physical exercise, comprising the steps of: forming a mold of a substantially cylindrical tubular body comprising two ends and one or more projections on an exterior surface of the body (Figure 1, [0027], cylindrical hollow tubular body with ends ends and two projections-24), wherein the body is centered about a longitudinal axis, wherein the mold is configured to receive a cylindrical core comprising one or more projections (Figures 1-2, 0027,  showing housing – 20 which is a hollow tubular body with projections -24 filled with material); Further, Dalcourt does not disclose the body having one or more flared ends. In the same field of endeavor pertaining to the art, Ekstrom discloses the body -10, 16 have one or more flared ends (Figure 1, ends-30, annotated above).
It would be obvious for one ordinary skilled in the art to modify tubular device with above combination with the teaching of the Ekstrom’s flared ends for the purpose of improved stabilization of excercises when the device when used in a diagonal manner as it can provide a surface for support for when the user needs to place the device on the ground for additional exercises.
The above combination didn’t disclose that mounting the mold onto a hydraulic press. In the same field of endeavor pertaining to the art, EP’156 discloses that mounting the mold onto a hydraulic press ([0004]); applying heat to the mold  ([0004]); putting a material into a container mounted onto the hydraulic press ([0005]-[0006]); preheating the material in the container to remove moisture ([0006]); melting the material and injecting the material into the mold ([0006]);
It would be obvious for one ordinary skilled in the art to modify Dalcourt’s tubular device with the teaching of heat and pressure step taught by EP’156 for the purpose of shorter curing time than other methods ([0005], EP’156).
Regarding Claims 5,7-8, Akopyan discloses allowing the molten material to cool inside of the mold ([0042]); removing the device from the mold; and allowing the device to further cool in ambient room temperature ([0030]).
Regarding Claim 6, Gustaavson discloses applying axial force to remove the cylindrical core from the mold (Figure 1, [0011]-[0012]. Also stated in the non Final rejection).
Regarding Claim 9, Akopyan the material comprises pellets of a thermoplastic elastomer ([0018]).

Regarding Claim 10, Dalcourt discloses the projections comprise one or more of: a projection to form a first aperture spanned by a first handle (Figure 1, [0028], first aperture24, handle-34), wherein the first handle comprises an arc extending from the body and centered about the longitudinal axis (Figure 1, longitudinal axis-X, the handles are centered on tube and longitudinal axis); a projection to form a second aperture spanned by a second handle extending from the body and parallel to the longitudinal axis (Figure 2, [0028], second aperture -26, handle-34), wherein the second handle comprises a curved interior rib that protrudes towards the longitudinal axis, and wherein the curved interior rib extends towards the ends of the mold in a direction parallel to the longitudinal axis (Figure 2, the curved rib protrudes toward the  longitudinal axis-X and the ribs are parallel to the longitudinal axis ).

Dalcourt discloses the exterior surface of the body (Figure 1, body-20) comprises a texture to facilitate gripping (The texture of the body can be made out of rubber which can facilitate gripping; the broadest reasonable interpretation “texture” is defined by Oxford dictionary as “the feel, appearance, or consistency of a surface or substance” and the Office takes the position that rubber, leather, and/or wood have a texture ([0025]).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743